Citation Nr: 9909436	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-49 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1983 to 
October 1986.  It is also indicated that the veteran had 
active duty for training (ACDUTRA) with the Army National 
Guard from July 14, 1990, to July 28, 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating action in 
which the White River Junction, Vermont, RO denied service 
connection for a low back disorder and granted service 
connection for residuals of a fracture of the right wrist, 
rated noncompensably disabling.  The veteran appealed the 
denial of service connection for a low back disorder.  The 
case was remanded by the Board in October 1996 for 
evidentiary development.  Because the veteran currently 
resides in Canada, he underwent a VA examination at the 
Detroit, Michigan VA Medical Center (VAMC) and was afforded a 
personal hearing, for his convenience, at the Detroit, 
Michigan, RO in October 1997.  The case has now been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was treated in service for low back strain.

2.  Current private clinical records show treatment for a low 
back disorder with associated degenerative changes.

3.  The veteran's currently diagnosed low back disorder with 
associated degenerative changes is causally related to 
service.





CONCLUSION OF LAW

A low back disorder with associated degenerative changes was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran sustained injury to his back on several occasions 
in service in 1984 and 1985.  It has been indicated that the 
veteran injured his back in a 10 foot fall from a ledge on a 
mountain.  Thereafter, the veteran maintains that he 
reinjured his back doing construction work and, later, while 
parachuting.

In response to the most recent remand in October 1996, there 
has been some compliance by the RO with the requests made in 
the remand, as well as some non-compliance with the requested 
development.  We have carefully considered the evidence of 
record.  Although the evidence received on remand is less 
than complete, we find sufficient evidence to proceed to 
address the merits of the veteran's claim.

At the time of the October 1996 Board remand, we noted that 
the veteran's service medical records documented complaints 
by the veteran regarding low back pain in service, following 
reported falls in September and December 1984.  There were 
clinical notations of sacroiliitis and contusion of the 
coccyx.  In March and April 1985, the veteran complained of 
low back pain which he attributed to the residuals of a back 
trauma sustained in a parachute jump.  The assessment was 
back strain.  On service separation examination in August 
1986, examination of the spine and musculoskeletal system was 
indicated to be unremarkable.



A September 1993 statement from Lorne E. Jarrett, D.C., 
related that the veteran presented in September 1991 
complaining of left-sided and mid and upper back pain as a 
result of a parachute jump.  The diagnosis was left thoraco-
lumbar joint, ligament and muscle sprain.  The chiropractor 
stated that the veteran had some permanent damage to the 
ligament and joints of the thoraco-lumbar and thoracic 
regions.  He remarked that he was treating the veteran for 
pain caused by the injury.

On VA orthopedic examination in December 1993, the veteran 
again referred to back pain which he attributed to the 
residuals of injury sustained in parachute jump.  There were 
no clinical findings of any back pathology, but a diagnosis 
of back strain was made.

A February 1994 report from Richard W. Ganzhorn, M.D., an 
orthopedist, indicated that a CT scan of the back showed disc 
bulging in segments of the lumbosacral spine.  The physician 
did not comment on the etiology of the veteran's low back 
disability.

Pursuant to the October 1996 remand, the veteran was seen for 
a VA orthopedic examination in January 1997.  The report of 
examination indicates that the examination took place at the 
Detroit, Michigan VA Medical Center (VAMC); however, the 
subsequent Supplemental Statement of the Case (SSOC) issued 
by the 
RO in April 1997 reports that the examination was conducted 
in Canada (fee basis).  In a May 1997 statement, the veteran 
confirmed that the examination did take place at the Detroit, 
Michigan VAMC and not in Canada.  In any event, the veteran 
reported a history of straining his low back in service while 
working on a construction project in 1983.  He indicated that 
he has had back problems since that time.  Thereafter, the 
veteran said that he fell off of a mountain; he did not have 
any physical injury to his body and did not receive any 
treatment or evaluation for back problems following that 
incident.  In 1984, the veteran started jump school.  During 
a night jump, the veteran landed abnormally on the heels of 
his feet and experienced 


a jarring problem with his spine.  He was seen by a 
physician's assistant and returned to jump school after ten 
days.  No x-rays were taken at that time.  He was discharged 
from the airborne unit in 1985 after he refused to engage in 
any more jumping.  Thereafter, while working in a mechanized 
unit in 1985, the veteran indicated that he had periodic low 
back complaints.  He did not restrict his activities in any 
way and was discharged from service in 1986.  After his 
discharge from service, the veteran reported an injury to his 
low back in May 1996 while working a jackhammer.

On the VA examination in January 1997, the veteran pointed to 
the upper half of the lumbar spine.  He reported intermittent 
pain with soreness in the upper midportion of the lumbar 
spine.  He denied stiffness in the back.  There was no muscle 
spasm and the iliolumbar ligaments were normal.  Range of 
motion of the back showed flexion possible to 30 degrees with 
no muscle spasm or guarding and then well over 90 degrees 
without complaints, problem or difficulty; lateral extension 
was possible to 40 degrees on the right and 42 degrees on the 
left; rotation was possible to 25 degrees, bilaterally; and 
extension was possible to 20 degrees.  Straight leg raising 
was negative.  There was no evidence of muscle spasm, 
guarding, deformity or wasting.  X-rays of the lumbar spine 
showed no evidence of any instability; the disc spaces were 
wide and normal, and the vertebral bodies were normal.  A 
review of a February 1994 CAT scan of the lumbar spine showed 
the presence of bulging at L3, L4 and L5.  The VA physician 
concluded that there was no evidence of any current 
orthopedic pathology in the veteran's low back.  

A subsequent chiropractic treatment record dated in September 
1997 was received from Dr. Jarrett.  At that time, the 
veteran complained of low back pain, thoraco-lumbar pain and 
thoracic pain (middle back).  He reported that when the 
condition was aggravated, he has limited movement and pain in 
the back.  Dr. Jarrett referenced in-service treatment notes 
which contained a summary of a back injury following a 
parachute jump.  A June 1997 x-ray report of the lumbar spine 
was 



interpreted as showing early degenerative disc disease 
between L1-L5 with mild disc space narrowing and early 
osteophyte lipping.

At his RO hearing in October 1997, the veteran testified that 
he received treatment for his back disorder in early 1987, 
within a few months of his discharge from service, at the New 
York, New York VAMC located on 23rd Street and First Avenue.  
The veteran testified that he has current back symptoms in 
his low back including stiffness, muscle spasms, and limited 
range of motion.

In an October 1997 letter from Alexander Jablanczy, M.D., to 
the RO, it was indicated that the veteran could not sit for 
any length of time or drive without experiencing pain.  Dr. 
Jablanczy diagnosed the veteran with degenerative disc 
disease of the lumbar spine at L4-5.  Dr. Jablanczy commented 
that the accelerated degenerative disc disease at such an 
early age was consistent with excessive prior stress and 
strain placed on the joints, disc, ligaments, and long 
structures of the spine.

A letter dated in May 1998 from J. Longo, M.D., and addressed 
to the veteran's representative, noted that the veteran was 
seen in the fall of 1987 and 1988 for treatment of a low back 
condition which resulted from a hard parachute landing in 
service.  He was prescribed muscle relaxants and Tylenol #3 
for pain and spasm.

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, we 
find that he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, after reviewing the record, we are 
satisfied that all relevant facts have been sufficiently 
developed for the Board to be capable of addressing the issue 
on appeal on the merits.  38 U.S.C.A. § 5107(a).




In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

As noted above, there is evidence in the service medical 
records that the veteran was treated in service for a low 
back strain.  There is medical evidence in the claims folder 
to establish that the veteran was seen shortly after his 
discharge from service for treatment of pain and spasm by a 
private physician, who has related that treatment to the 
veteran's in-service injury.  He has subsequently been 
followed for ongoing low back complaints, and has been 
diagnosed with low back pathology, to include degenerative 
changes in the lumbosacral spine.  A private physician and a 
private chiropractor have linked the veteran's low back 
pathology to a parachute jump injury in service.  Against 
this background, the Board finds that there is at least 
reasonable doubt as to whether the veteran's current low back 
pathology is related to his in-service low back strain.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Therefore, service connection for 
a low back disorder with associated degenerative changes is 
granted.


ORDER

Service connection for a low back disorder is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 7 -





